Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Senior Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA Email & EDGAR May 16, 2013 Alberto H. Zapata Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:The Lincoln National Life Insurance Company Lincoln Life & Annuity Company of New York Lincoln Life Variable Annuity Account N Lincoln New York Account N for Variable Annuities Initial Registration Statements on Form N-4 Filing Nos.: 333-186894, 811-08517; 333-186895; 811-09763 Dear Mr. Zapata: This letter is in response to your letter of May 1, 2013. 1.General Comments a. Please clarify supplementally whether there are any types of guarantees, credit enhancements, or other support agreements with third parties to support any of the company’s guarantees under the contract or whether the company will be solely responsible for paying out on any guarantees associated with the contracts. b. Unless otherwise indicated, please make conforming changes to the other registration statement listed above, as applicable. Please identify the prospectus for which a change is made in response to these comments. Response: a. There are no guarantees, credit enhancements, or other support agreements with third parties to support any of the company’s guarantees under the contract. The company will be solely responsible for paying out on any guarantees associated with the contracts. b. Conforming changes have been made to both of the registration statements listed above. In all cases, the specific changes addressed in this response letter are for 333-186894. 2.Cover Page (p. 1) Please confirm supplementally that the contract name on the front cover page of the prospectus is and will continue to be the same as the EDGAR class identifiers. Response: The contract name on the front cover page of the prospectus is and will continue to be the same as the EDGAR class identifiers. 3.Available Funds The staff understands that certain funds available under the contracts intend to change their names in the near future. Please supplementally inform the staff how and when this change will be reflected in the contract prospectuses. Response: Contractowners will be notified of these name changes by a prospectus supplement immediately following the prospectus filing by the funds, which is scheduled for mid-June 2013. 4.Expense Tables On pages 11-12, in the footnotes following the fund expenses table, the registrant states that some of the funds have entered into contractual waiver or reimbursement agreements through April 20, 2013. In order to reflect contractual waivers in the table, such waivers must be in place for at least one year from the effective date of this registration statement. Please revise the table and footnotes as appropriate. Response: The Lincoln Variable Insurance Products Trust has extended the contractual waivers for several of the funds through July 1, 2014.The waivers for the remaining funds have been removed. 5.Examples (p. 13) The examples do not appear to have been calculated using the assumptions disclosed in the preceding paragraph. Please revise as appropriate. Response: Updated fund fees were not available at the time of the initial filing of these registration statements. The fund fees have been updated and the Examples have been re-calculated to reflect the most expensive contract options. 6.Summary of Common Questions (p. 14) In lieu of a cross reference, please add the disclosure concerning the limitation of additional Purchase Payments in excess of $100,000, contained on page 29, to the pertinent common question. Response: This disclosure has been added. 7.Purchase Payments (p. 29) The last two sentences of the third paragraph of this section of the prospectus are confusing. Please clarify whether a contractowner can elect i4LIFE® Advantage and when, after election,Purchase Payments will no longer be accepted. Response: Purchase Payments will not be accepted at any time after the contractowner elects i4LIFE® Advantage with the Guaranteed Income Benefit. The disclosure has been revised accordingly. 8.Appendix A (B-1) Please complete the overview chart for the Lincoln Lifetime Income Advantage 2.0 Protected Funds. Response: Because of the limited rider offerings under this prospectus, we feel the overview chart is unnecessary. The chart has been removed. 9.Powers of Attorney Please provide a power of attorney that relates specifically to each new registration statement. SeeRule 483(b) of the Securities Act. Response: An updated power of attorney relating specifically to each new registration statement will be filed with the pre-effective amendment. 10.Financial Statements, Exhibits, and Other Information Any omitted financial statements, exhibits, consents, and other required disclosure must be included in pre-effective amendments to these registration statements. Response: All required financial statements, exhibits, consents and other disclosure will be filed with the pre-effective amendments. 11. Tandy Representations In regards to the referenced filings, The Lincoln National Life Insurance Company, Lincoln Life & Annuity Company of New York, and Lincoln Life Variable Annuity Account N and Lincoln New York Account N for Variable Annuities (together “Lincoln”) acknowledge the following: · Lincoln is responsible for the adequacy and accuracy of the disclosure in the filing; · The action of the Commission or the Staff in declaring this filing effective does not foreclose the Commission from taking any action with respect to the filing; and · Lincoln may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call me at 860-466-1222 with any questions or additional comments. Sincerely, Scott C. Durocher Senior Counsel ChoicePlus AssuranceSM (Prime) Lincoln Life Variable Annuity Account N Individual Variable Annuity Contracts Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
